 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       WAYNE JEROME ROBERTSON,                           No. 2:17-cv-1426 WBS DB P
12                         Plaintiff,
13             v.                                          ORDER
14       T. KRAUSE,
15                         Defendant.
16

17            Plaintiff, a state prisoner, is proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. (See ECF No. 1). In September 2017, plaintiff filed an in forma pauperis

19   affidavit which indicated that at that time, he had the sum of $15,163.61 in his prison trust

20   account, that the average monthly balance of the account was $20,407.87, and that during the

21   previous six months, the average monthly deposit to the account was $3718.23. (See ECF No. 7

22   at 2).

23            In order to commence an action, plaintiff must file a complaint as required by Rule 3 of

24   the Federal Rules of Civil Procedure, and plaintiff must either pay both the $350.00 filing fee and

25   the $50.00 administrative fee for a civil action, or file an application requesting leave to proceed

26   in forma pauperis.1 See 28 U.S.C. §§ 1914(a), 1915(a). The court may authorize the

27
     1
        If leave to file in forma pauperis is granted, plaintiff will still be required to pay the $350.00
28   filing fee but will be allowed to pay it in installments. Litigants proceeding in forma pauperis are
                                                           1
 1   commencement of an action “without prepayment of fees and costs or security therefor, by a

 2   person who submits an affidavit . . . that [he] is unable to pay such fee or give security therefor.”

 3   28 U.S.C. § 1915(a).

 4           The amount of plaintiff’s earnings when plaintiff filed the in forma pauperis application in

 5   September 2017 indicates that at that time, plaintiff was able to pay the filing fee and costs. Thus,

 6   at that time, plaintiff made an inadequate showing of indigency. See, e.g., Olivares v. Marshall,

 7   59 F.3d 109, 112 (9th Cir. 1995); Alexander v. Carson Adult High Sch., 9 F.3d 1448, 1449 (9th

 8   Cir. 1993).

 9           Normally, such a finding would require that plaintiff pay the fees and costs of this action.

10   However, given the amount of time that has passed since the application was filed, plaintiff will

11   be given the opportunity to submit an updated in forma pauperis application as well as to provide

12   updated trust account information in order to determine whether plaintiff proceeding with in

13   forma pauperis status in this action is warranted at this time.

14           Accordingly, IT IS HEREBY ORDERED that:

15           1. Plaintiff’s in forma pauperis application, filed September 28, 2017 (ECF No. 7), is

16   DISMISSED with leave to amend;

17           2. Within fourteen days from the date of this order, plaintiff shall submit both an updated

18   in forma pauperis application and an updated trust fund account statement to this court, and

19           3. The Clerk of Court shall send plaintiff a copy of this court’s Application to Proceed In

20   Forma Pauperis By A Prisoner.
21   Dated: May 2, 2019
                                                       /s/ DEBORAH BARNES
22                                                     UNITED STATES MAGISTRATE JUDGE
23

24

25
     DLB:13
26   DB/ORDERS/ORDERS.PRISONER.CIVIL RIGHTS/robe1426.3b.resubm

27

28   not required to pay the $50.00 administrative fee.
                                                             2
